Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-2021 has been entered.
 
ELECTION/RESTRICTION
Claims 1-7, 14-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2020.  Claims 8-13 are pending. If the claims become in condition for allowance, it would be helpful if the withdrawn claims could be cancelled in order to avoid another action.  
			Original presentation
13 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 13 and 30 are seen as a different invention, since the specification discloses “in another embodiment” the device is configured to dislodge the submergible body…. (0077).  In addition, it does not make sense to have the submergible body dislodged from the lumen, when it has already been pierced as in claim 8.  This argument is removed due to applicant’s argument.  Since, Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
		Status of the claims
Claims 8-13 were pending.  Claim 10 has been cancelled, and new claim 30 added.  Claims 13 and 30 have been withdrawn due to Original Presentation.  
REMARKS
The addition of claim limitations in much lighter print are very hard to read, as is the very tiny print which has been lined through.  


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11,12, 13 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “stabilized bacterial preparation”, and the claim also recites “the stabilized probiotic bacterial preparation” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "stabilized probiotic bacterial preparation" in the 4th line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 is also indefinite in that it requires that the stabilized probiotic bacterial preparation be in contact with the content of the beverage container on “passage of passage” of contents of the beverage contain through the flow path.  It is unclear what is meant by this phrase.  For purpose of examination the phrase is interpreted as “passage of contents” of the beverage through the flow path.  
Also, on line 4 from the end of the claim the phrase “in contact with a contents of the beverage”.  As there is antecedent basis for “content of the beverage container”,  one could say “in contact with -the contents of the beverage container”.. .. 

Claim 11 recites the limitation "the beverage additive device”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim limitation “configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure is seen in the specification to describe parts of an apparatus to which the  beverage additive device is configured to reversibly couple to the container as in claim 11.  In claim 12, no structure is seen to disclose how the dispensing device is configured to puncture the submergible body.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


In claim 11 the limitation “is configured to reversibly couple to a beverage container”, and in claim 12, the limitation “is configured to puncture the submergible body” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because no structures are disclosed to support these limitations.  It is not know just how the beverage additive device is reversibly coupled to the beverage container, or just what structure is used in  claim 12, for dispensing device to puncture the submergible body..  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.




	

Claim Rejections – 35 USC SECTION 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Mollstam et al. (6,105,760) in view of Hillman (2009/0311199) and further in view of Clarkson (2007/0023299) and Mollstam et al.  (2001/0004054).  
	Mollstam et al. discloses a container with a compartment inside where cutting means are used to cut the top and bottom layers and through the port to release the first component into the second compartment (abstract).  The reference discloses that containers with separate packaging of dried cultures could be added to a liquid (para. 10 under Brief Summary).  The container keeps the first component which may be moisture sensitive from a liquid component (para. 11).  The first compartment below the foil layer inside a second compartment can be made of foil, with a plastic layer on the surface (Detailed description, para. 6).  Packets are referenced in the sealed area 40.  The packets remain sealed after being severed from the tube.  The packet is positioned beneath the thin puncturable foil layer (24, (para. 7).  A straw punctures the foil layer, and cuts through both layers 26 and 28 of compartment 20.  The cutting causes the first component C to be released into compartment 10 into a liquid (para. 8, DD).  Claim 8 differs from the references in the step of having the claimed bacteria in a moisture resistant barrier package.  Hillman discloses a composition for whiting teeth using a composition containing non-pathogenic hydrogen peroxide producing bacteria and a LDH deficient bacteria (abstract and  para. 0012).  One of ordinary skill in the art at the time of the effective filing date of the claimed invention would use the composition of Hillman containing non-pathogenic and LdH bacteria in the device of Mollstam et al.   in a moisture resistant package to be dispensed into a bottle, so that the bacteria would not have been activated before contact time, and their efficiency lessened, and one would have been motivated to use the bacteria of Hilllman for their known function, and one would have an expectation of success since the claimed bacteria were known, and it was known to put bacteria in a moisture proof package to be dispensed into a liquid in a bottle.  

           Claim 8 has been amended to require that the lumen contains a submergible body .. where the lumen has an upper stop and lower stop to retain the submersible body within the lumen, and that the dispensing mechanism .. to dispense the bacterial preparation occurs on passage of the consumable aqueous solution through the lumen.     Clarkson discloses a dispensing closure to dispense a product into a container, with a neck of the container, the body securing…a compartment to contain the product to be dispensed and fit in  the container neck with walls and a frangible bottle wall, with cutting means (0011).  One can see from fig’s 5 and 6 that there is a top wall 18, and bottom wall which holds the additive in place.   The claim further requires that an aqueous solution is passed through the lumen.  This is seen as an obvious limitation, as some type of liquid must be added to the container in order to have a beverage.  Therefore, it would have been obvious to use a container which was secured to the container neck and with a cutting means and to have a top wall and bottom wall to hold the additive in place as disclosed by Clarkson, since the additive has be  held in place until it is dispensed in the process of Mollstam et al.  One of ordinary skill in the art before the effective filing date would have been motivated to use the dispensing closure in the container of Mollstam in order to hold the additive in place, and one would have an expectation of success that the packet would have been held in place, since there was a bottom wall and a top wall to hold the additive in place in the device of Clarkson which could be used in the device of the combined references.   
Claim 8 has been amended to require a flow path for the content of the beverage.   Mollstam et al. discloses a two compartment container designed for addition of a moisture sensitive first component as in the first compartment to a liquid located in the second compart just prior to consumption of the liquid.  The first compartment can be manually punctured or cut (0024 or col. 4, lines ).  The container is seen to have a flow path for the contents to be sucked out of the container with a straw created by the straw.   It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to make a flow path as disclosed by  Mollstam et al. and to use a  straw to puncture the moisture resistant barrier to allow the contents of the packet to drop into the rest of the liquid and one would have been motivated to create a flow path in order to mix the ingredients of the packet with the contents of the beverage container,  in addition, as it was known to make a moisture resistant barrier containing various ingredients, it would have been obvious to substitute the composition of Hillman for the additive of Mollstam et al. and to use the device as  disclosed by Clarkson et al in the device of the combined references, and it would have been within the skill of the ordinary worker  to pass a liquid through the device in order to make a beverage, and one of ordinary skill on the art would have a reasonable expectation of success  of creating a flow path by puncturing the packet with a straw to allow the contents of the packet to drop into the contents of the beverage container.  
One would have been motivated to make a device as claimed, since Mollstam et al. discloses a packet and discloses puncturing it with a device in order to allow the contents to flow out of the packet into the container, 
Claim 9 requires a packet enclosing the beverage additive that is impermeable to water.    Mollstam et al. discloses that the first compartment can be made of foil, or foil having a plastic layer on one surface such as polyethylene laminated aluminum foil (paragraph 5 under Detailed Description which would have been impermeable and water proof due to its water proof materials(DD , para. 5)).  
	The device is seen to be coupled in the beverage container as in claim 11 (figure on front page of patent). Mollstam et al. discloses a beverage container with a packet (first page of patent).  
	Claim 12 further requires a dispensing device configured to puncture the submergible body. Clarkson discloses a sharp device designed to do such (drawing on page 1, no. 31).  Also,  Mollstam et al. discloses a package that can be penetrated with a straw (paragraphs 3,12  and claim 1),  and that it ruptures the barrier.    
ARGUMENTS
	The arguments presented 10-27-21 have been considered but are not persuasive. 
	Applicant argues that the use of a lumen and a submersible body therein is not disclosed.  Mollstam et al. discloses a packet a separate packet forming a first compartment right inside the container (DD para. 3).  Since the packet is made of moisture proof it is seen that it would have been submersible.  

	As to claim 9, Mollstam et al. discloses a packet forming a first compartment (DD, para. 3).  
As to claim 12 applicants, argue that no submergible body is found in the lumen of the container.  Applicant’s specification discloses that the submergible body (packet) can be positioned within an aperture or a lumen or passage of the beverage container (para. 0013)   Mollstam et al. discloses a packet which is positioned immediately inside the container beneath the port (DD, para. 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 2:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-----direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793  
2-13-2022 HFH